Dismissed and Memorandum Opinion filed November 25, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00902-CV

            IN THE INTEREST OF D.M.M., A CHILD, Appellant


                   On Appeal from the 246th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-75587

                 MEMORANDUM                     OPINION


      This is an attempted appeal from an order of transfer signed October 15,
2014. Generally, appeals may be taken only from final judgments. Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). When orders do not dispose of
all pending parties and claims, the orders remain interlocutory and unappealable
until final judgment is entered unless a statutory exception applies. Bally Total
Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc.
v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).
      On November 10, 2014, notification was transmitted to the parties of this
court’s intention to dismiss the appeal for want of jurisdiction unless appellant
filed a response demonstrating grounds for continuing the appeal. See Tex. R. App.
P. 42.3(a). Appellant filed a response in which he argues this court has jurisdiction
because the trial court’s order transferring this case from the 246th District Court
to the 308th District Court “effectively represents a denial of [appellant]’s Motion
to Dismiss.” Even if we consider the trial court’s order as appellant suggests, this
court does not have jurisdiction over the denial of a motion to dismiss under these
circumstances. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (listing
interlocutory orders that may be appealed).

      Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM




Panel consists of Justices Boyce, Jamison, and Donovan.




                                         2